The Honorable Judith K. Moriarty Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Moriarty:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
         Shall the Constitution of Missouri be amended by adding a new Article which would prohibit the state of Missouri, through any of its branches, departments or agencies, and its political subdivisions, including counties, municipalities and school districts, from enacting, adopting or enforcing any statute, order, regulation, rule, ordinance, resolution or policy whereby homosexual, lesbian or bi-sexual activity, conduct or orientation shall entitle any person or class of persons to have or demand any minority status, protected status, quota preference, affirmative action or claim of discrimination?
See our Opinion Letter No. 159-93.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General